DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chemical bonding, conductive network, and thermoelectric performance of the ternary semiconductors Cu2SnX3 (X=Se,S) from first principles” by Xi et al. (hereinafter Xi).
Regarding claims 1 and 2, Xi discloses a thermoelectric material, Cu2SnS3 (page 155201-2, para 4) which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a 
the thermoelectric material has a thermal conductivity less than 1.0 W/(m·K) at 200 to 400°C (475 to 675K, which is 201.85 to 401.85 C, Fig. 15) and has a lattice thermal conductivity less than 0.8 W/(m·K) at 80 to 200°C (Fig. 15, 355 to 475 K, which is 81.85 to 201.85 C).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Low thermal conductivity in ternary Cu4Sn7S16 compound” by Bourges et al. (hereinafter Bourges).
Regarding claim 1, Bourges discloses a thermoelectric material, Cu4Sn7S16 (abstract), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 0.57, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements, and 
the thermoelectric material has a thermal conductivity less than 1.0 W/(m·K) at 200 to 400°C (475 to 675K, which is 201.85 to 401.85 C, Fig. 10(b)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0288987 A1 to Radu et al. (hereinafter Radu).
Regarding claims 1 and 2, Radu discloses a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of  0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements.  
The reference is silent regarding a thermal conductivity less than 1.0 W/(m·K) at 200 to 400°C or a lattice thermal conductivity less than 0.8 W/(m·K) at 80 to 200°C.  However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect at least overlapping thermal conductivities at 200 to 400°C and at 80 to 200°C, absent evidence to the contrary.

Regarding claims 3 and 11, Radu discloses the thermoelectric material according to claims 1 and 2, having a crystal grain size of about 1 nm to about 500 nm (para [0061]), which overlaps the instantly claimed range of 100 nm or less.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 4, Radu discloses a thermoelectric conversion device (para [0016]), comprising: the thermoelectric material according to claim 1.  The device is a photovoltaic cell which requires a conductor connected to the thermoelectric material to operate.

Regarding claim 5, Radu discloses a powder for a thermoelectric material, Cu2Sn3 (para [0020]), which comprises copper, tin, and sulfur, wherein 
a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements (para [0020]) and 


Regarding claim 8, Radu discloses a method for producing a thermoelectric material Cu2SnS3 (para [0020], comprising:
preparing a liquid mixture comprising a copper compound, a tin compound, and a sulfur compound and/or a simple substance of sulfur (para [0046]-[0052] and [0054]) in an organic solvent (surface coating/dispersing agents can be the solvent, para [0022] and the surface coating/dispersing agents are organic, para [0032]) so that a ratio A/B of the number A of copper atoms to the number B of tin atoms is 2, which falls completely within the instantly claimed range of 0.5 to 2.5; 
and
placing the liquid mixture in an environment filled with an inert gas (para [0056]) and having a temperature between about 300 and about 800 C (para [0055]), which overlaps the instantly claimed range of 150 to 350°C (see MPEP 2144.05(I), cited above) for a predetermined period of time (the time it takes to remove substantially all water and/or organic species, para [0055]) to carry out synthesis of a thermoelectric material.

Regarding claims 9 and 10, Radu discloses the method for producing a thermoelectric material according to claim 8, wherein the sulfur compound is an organic .

Claims 2, 3, 5 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Bourges.
Regarding claim 2, Bourges discloses the thermoelectric material, Cu4Sn7S16 (abstract), which comprises copper, tin, and sulfur, wherein a ratio A/B of the number A of copper atoms to the number B of tin atoms is 0.57, which falls completely within the instantly claimed range of  0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements, and 
the thermoelectric material has a thermal conductivity less than 1.1 W/(m·K) at room temperature that decreases with increasing temperature (Fig. 10(b) and abstract), and therefore overlaps the instantly claimed range of less than 0.8 W/(m·K) at 80 to 200°C.  See MPEP 2144.05(I), cited above.

Regarding claims 3 and 11, Bourges discloses the thermoelectric material according to claims 1 and 2, having a crystal grain size of less than 1000 nm (less than 1 µm, page 182, para 5), which overlaps the instantly claimed range of 100 nm or less.  See MPEP 2144.05(I), cited above.  It would also be obvious to control grain size to provide a powder with a fine, uniform and homogeneous microstructure (page 182, para 5).

claim 5, Bourges disclose a powder for a thermoelectric material (page 182, para 3), Cu4Sn7S16 (abstract) which comprises copper, tin, and sulfur, wherein a ratio A/B of the number A of copper atoms to the number B of tin atoms is 0.57, which falls completely within the instantly claimed range of 0.5 to 2.5, a content of a metal element other than copper and tin is 0, which falls completely within the instantly claimed range of 5 mol% or less with respect to total metal elements, and
the powder for a thermoelectric material comprises particles having a particle diameter of less than 1000 nm (1 µm, page 182, para 5), which overlaps the instantly claimed range of 100 nm or less in an amount of 80% or more on a number basis. See MPEP 2144.05(I), cited above.  It would also be obvious to control grain size to provide a powder with a fine, uniform and homogeneous microstructure (page 182, para 5).

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Radu, teaches a method of producing a thermoelectric material but does not teach or suggest application of a pressure of 0.5 to 9 MPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734